187 F.2d 144
ILLINOIS CENTRAL R. CO.v.ALFORD et al.
No. 13246.
United States Court of Appeals Fifth Circuit.
Feb. 9, 1951.Rehearing Denied May 4, 1951.

M. C. Thompson, Monroe, La., Chas. A. Helsell, Chicago, Ill., A. B. Freyer, Shreveport, La., for appellant.
L. L. Lockard, Shreveport, La., for appellees.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
HOLMES, Circuit Judge.


1
This action is by 156 plaintiffs against defendant-appellant for maintaining a nuisance by emissions of smoke, soot, and cinders in the operation of its terminal facilities in Bossier city, La.  The court below held that the nuisance was proven, and awarded damages ranging from a low of $30 to a high of $887, respectively, in the individual cases.  Common sense and experience lend support to the finding below, that the smoke nuisance here was directly and materially contributed to by appellant's burning of soft or bituminous coal.


2
We affirm the judgment appealed from upon the authority of the following decisions of the Supreme Court of Louisiana with reference to the same nuisance: Tucker v. Vicksburg S. & P.R.R. Company, 125 La. 689, 51 So. 689; McGree v. Yazoo & M.V.R.R. Company, 206 La. 121, 19 So. 2d 21; Devoke et al. v. Yazoo & M.V.R.R. Company, 211 La. 729, 30 So. 2d 816.


3
Affirmed.